In an action to foreclose a mortgage on real property, the appeal is from (1) so much of an order dated February 20, 1957 as provides that (a) the matter of the payment of the balance of the proceeds of sale together with costs and allowances, in the hands of the Referee, and (b) the issue of the lien, if any, of the United States Government, will be determined on the motion to confirm the Referee’s report, and (2) an order dated March 5, 1957 which on reargument adhered to the original decision. Order dated March 5, 1957 affirmed, with $10 costs and disbursements. Appeal from order dated February 20, 1957 dismissed, without costs. No opinion. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.